Case 2:19-cv-00332-JMA-AKT Document 1 Filed 01/16/19 Page 1 of 43 PageID #: 1



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK



  GERALD NELSON, on behalf of himself and
  all others similarly situated,

                            Plaintiff,
                                                    Civil Action No.
            v.

  TEVA PHARMACEUTICAL INDUSTRIES,
  LTD., TEVA PHARMACEUTICALS USA,
  INC., MAJOR PHARMACEUTICALS,
                                                    CLASS ACTION COMPLAINT
  ZHEJIANG HUAHAI
                                                    AND DEMAND FOR JURY
  PHARMACEUTICALS, LTD., HUAHAI
  U.S., INC., and RITE AID CORPORATION,             TRIAL

                             Defendants.




       Plaintiff Gerald Nelson (“Plaintiff”) brings this action on behalf of himself and all

others similarly situated against Defendants Teva Pharmaceutical Industries, Ltd. (“Teva”),

Teva Pharmaceuticals USA, Inc. (“Teva USA”), Major Pharmaceuticals (“Major”),

Zhejiang Huahai Pharmaceuticals, Ltd. (“ZHP”), Huahai U.S., Inc. (“Huahai”), and Rite Aid

Corporation (“Rite Aid”) (collectively, “Defendants”). Plaintiff makes the following

allegations pursuant to the investigation of his counsel and based upon information and

belief, except as to the allegations specifically pertaining to himself, which are based on

personal knowledge.

        NATURE OF THE ACTION AND FACTS COMMON TO ALL CLAIMS

       1.        This is a class action lawsuit regarding Defendants Teva, Teva USA, Major, ZHP,

and Huahai’s manufacturing and distribution of valsartan-containing generic prescription

medications contaminated with N-nitrosodimethylamine (“NDMA”) and N-Nitrosodiethylamine

                                                1
Case 2:19-cv-00332-JMA-AKT Document 1 Filed 01/16/19 Page 2 of 43 PageID #: 2



(“NDEA”), both carcinogenic and liver-damaging impurities. In turn, Defendant Rite Aid sold

this contaminated generic medication to Plaintiff and other similarly-situated consumers.

       2.      Originally marketed under the brand name Diovan, valsartan is a prescription

medication mainly used for the treatment of high blood pressure and congestive heart failure.

However, due to manufacturing defects originating from overseas laboratories in China, certain

generic formulations have become contaminated with NDMA.

       3.      NDMA is a semivolatile organic chemical. According to the U.S. Environmental

Protection Agency, NDMA “is a member of N-ni-trosamines, a family of potent carcinogens.”

While NDMA is not currently produced in the United States other than for research purposes, it

was formerly used “in production of liquid rocket fuel,” among other uses. NDMA is listed as a

“priority toxic pollutant” in federal regulations. See 40 CFR § 131.36. Exposure to NDMA,

such as through the contaminated valsartan medications, can cause liver damage and cancer in

humans. NDMA is classified as a probable human carcinogen, and animal studies have shown

that “exposure to NDMA has caused tumors primarily of the liver, respiratory tract, kidney and

blood vessels.”

       4.      NDEA, like NDMA is a probable human carcinogen, and is acutely toxic when

consumed orally.

       A.      The July 13, 2018 recall

       5.      On July 13, 2018, the U.S. Food & Drug Administration (“FDA”) announced a

voluntary recall of several brands of valsartan-containing generic medications. The recall traced

back to a Chinese company, Defendant ZHP, which supplied the active pharmaceutical

ingredient, valsartan, to American subsidiaries, as well as other United States companies

involved in the manufacturing and distribution of valsartan-containing medication. The recall



                                                2
Case 2:19-cv-00332-JMA-AKT Document 1 Filed 01/16/19 Page 3 of 43 PageID #: 3



was due to the presence of NDMA in the recalled valsartan products. The FDA’s notice states

that “NDMA is classified as a probable human carcinogen (a substance that could cause cancer)

based on results from laboratory tests. The presence of NDMA was unexpected and is thought to

be related to changes in the way the active substance was manufactured.” The FDA is

“investigating the levels of NDMA in the recalled products, assessing the possible effect on

patients who have been taking them and [determining] what measures can be taken to reduce or

eliminate the impurity from future batches produced by the company.”

       6.      As part of the July 13, 2018 recall, Defendants Teva and Major announced a

recall of “all lots of non-expired products that contain the ingredient valsartan supplied to them

by Zhejiang Huahai Pharmaceuticals, Linhai, China.”

       7.      Major Pharmaceuticals, a distribution firm, also announced a nationwide

voluntary recall of “all lots within expiry of Valsartan which were supplied by Teva

Pharmaceuticals and labeled as Major Pharmaceuticals.”

       8.      Included in the July 13, 2018 notice of recall is a statement from the director of

the FDA’s Center for Drug Evaluation and Research, Janet Woodcock, M.D.: “We have

carefully assessed the valsartan-containing medications sold in the United States, and we’ve

found that the valsartan sold by these specific companies does not meet our safety

standards. This is why we’ve asked these companies to take immediate action to protect

patients[.]” (Emphasis added).

       9.      Four days later, on July 17, 2018, the FDA announced a voluntary recall, to the

consumer level, of twenty-nine (29) lots of single and fifty-one (51) lots “of combination

valsartan medicines [manufactured by Teva USA and] distributed under the Actavis label in the

U.S.” The recall was due to the presence of NDMA. The contaminated medication was sourced



                                                 3
Case 2:19-cv-00332-JMA-AKT Document 1 Filed 01/16/19 Page 4 of 43 PageID #: 4



from Defendant ZHP. The notice instructed patients to return their medications.

          10.   Teva and Teva USA’s issues did not end with the July 2018 recalls.

          B.    Teva USA expands its valsartan recall on November 27, 2018 due to the
                presence of a second impurity, NDEA, resulting from manufacturing defects
                from an overseas supplier in India

          11.   Originally, the valsartan recall was thought to have been limited to manufacturing

practices in China; however, over the next several months, recalls continued to expand to other

overseas laboratories in India.

          12.   Previous recalls, such as a recall by Camber Pharmaceuticals announced on

August 8, 2018, implicated specific manufacturing facilities in India as a source of contaminated

valsartan medication. Despite these warnings, Teva and Teva USA failed to take immediate

action.

          13.   Teva, acting in concert with Defendant Teva USA, its United States based

affiliate, failed to promptly recall its valsartan-containing medications for over four months after

the initial recall was announced, and over three months after labs in India were implicated.

          14.   On November 27, 2018, Teva USA “initiated a voluntary recall in the United

States, to the patient level, of all lots of Amlodipine / Valsartan combination tablets and

Amlodipine / Valsartan / Hydrochlorothiazide combination tablets (see table below) due to an

impurity detected above specification limits in an active pharmaceutical ingredient (API)

manufactured by Mylan India. The impurity found in Mylan’s valsartan API is known as N-

nitroso-diethylamine (NDEA), which has been classified as a probable human carcinogen.”

          15.   Like NDMA, NDEA is acutely toxic when consumed orally.

          C.    Teva and Teva USA boast about the quality and safety of their valsartan
                products, even though they are contaminated and unfit for human use

          16.   Generic drugs reach the market when the brand-name version of the drug comes

                                                 4
Case 2:19-cv-00332-JMA-AKT Document 1 Filed 01/16/19 Page 5 of 43 PageID #: 5



off patent, and other competitors are able to seek approval for, market, and sell bioequivalent

versions of the brand-name drug. These generic equivalents are supposed to be of equal quality

and equal safety. According to the FDA, “[a]ll generic drugs approved by [the] FDA have the

same high quality, strength, purity, and stability as brand-name drugs.”

       17.     Here, the valsartan-containing drugs manufactured by Teva and Teva USA are

supposed to be equivalent to the brand-name drug, Diovan. However, they are not because they

suffer from a manufacturing defect which caused their generic valsartan to become contaminated

with NDMA and/or NDEA.

       18.     As such, Teva and Teva USA’s valsartan-containing medications are neither safe

nor of equal quality to the brand-name version of the medication.

       19.     Defendants Teva and Teva USA are in the business of marketing and distributing

generic pharmaceuticals. Both of them boast the safety and efficacy of their medications on their

respective websites, on the packaging of the medications, and on additional materials presented

to consumers. Plaintiff and Class members relied on these representations when choosing to

purchase their valsartan medications from Defendants.

       20.     Teva’s website is rife with blatant misrepresentations about the quality of its

medications and API:

               Uncompromising Quality

               We know that every one of our products will have an impact on
               another individual’s health

               Our dedication to quality in everything we do is uncompromising,
               and covers every stage of the development, production and
               marketing of our medicines: from the supply of materials through
               manufacturing and approval by the strictest authorities in the
               world.

               Our state-of-the-art manufacturing facilities feature the most

                                                 5
Case 2:19-cv-00332-JMA-AKT Document 1 Filed 01/16/19 Page 6 of 43 PageID #: 6



               advanced testing equipment to guarantee the quality of our
               products. Equipment is tested and certified, and every
               manufacturing process is validated. All supplier procedures are
               strictly supervised to ensure that only the highest grade materials
               are used in our products.

               Teva’s impeccable adherence to Good Laboratory Practice (GLP),
               Good Manufacturing Practice (GMP) and Good Clinical Practice
               (GCP) is recognized by FDA approval of 26 of our plants, and
               EMA approval of 31 of our plants. Moreover, each of our
               pharmaceutical manufacturing facilities is inspected and approved
               by at least two regulatory authorities worldwide.

               We never rest on our laurels, and our passion for excellence drives
               us to continually improve practices so that processes and
               procedures are continuously updated.

               With a global presence, timely, reliable and cost-effective
               distribution is critical to our customers’ ability to provide their end
               consumers with safe and effective products at the right time.

               Our manufacturing network is continuously optimized so that our
               customers can have full confidence in our supply chain. This is
               enabled by high-volume, technologically-advanced distribution
               facilities. These facilities allow us to deliver new products swiftly
               and reliably. We continually review our capabilities and capacity.
               This ensures that we can consistently deliver best-in-class
               products. Our customers know that their end-consumers are
               receiving high-quality healthcare and wellness pharmaceuticals.

               The core and success of our continuous drive for excellence is
               expressed in the values of our global team. Their commitment and
               sense of responsibility are derived from the awareness that every
               product that we make will affect another person’s health. And
               health is the cornerstone of our dedication to making life better.


       21.     However, each of these representations and warranties are false. The valsartan-

containing medications are not safe, effective, or of the same quality as the brand-name

medication. Teva and Teva USA sourced their API from ZHP, which, as described more fully

below, has a long track record of poor manufacturing processes and knew their valsartan

medication was contaminated, but ignored such complaints to increase their profits, with blatant

                                                  6
Case 2:19-cv-00332-JMA-AKT Document 1 Filed 01/16/19 Page 7 of 43 PageID #: 7



disregard for the health and well-being of consumers.

       22.    Teva USA makes similar false and deceptive claims on its website:

              Quality and safety in Teva medicines is paramount at all phases of
              the product lifecycle.

              Quality supervision begins at the test facilities with careful
              documentation and general conduct of non-clinical safety studies.
              This ensures compliance with current Good Laboratory Practice
              (GLP) and consequently, the integrity of the data produced. It then
              follows through clinical trials, production and distribution, and
              concludes with shelf-life surveillance.

              During clinical stage development, quality supervision guarantees
              that the fundamentals of current Good Manufacturing Practices
              (cGMPs) are consistently applied. Quality is built into the
              different phases of clinical development to secure the safety and
              rights of our studies’ participants, the reliability of the data
              submitted to health authorities, and the complete adherence to all
              current Good Clinical Practices (GCPs).

              Teva has state-of-the-art manufacturing facilities and uses
              advanced testing instrumentation, to guarantee the quality of its
              products. Teva additionally supervises suppliers’ procedures in
              order to ensure that quality materials are used in its products.
              Once a product gains regulatory approval and enters routine
              manufacturing, quality is guaranteed throughout the process, for
              both active and inactive ingredients and finished dosage
              pharmaceutical products.

              Quality doesn’t end when the product is released. Teva continues
              to monitor its products throughout their shelf life. Representative
              batches of all products are checked for stability to ensure that
              products remain safe and effective throughout their shelf life.
              Teva addresses and responds to quality and medical complaints.
              Information about potential quality or medical issues is shared
              throughout the Teva network, and appropriate actions are taken.

              Once a medicine has been released on the market, physicians,
              patients, healthcare teams and other caregivers can report side
              effects and safety concerns. These can either be reported to Teva
              directly or to the local authorities. All Teva employees attend a
              pharmacovigilance training course, to ensure effective collection of
              safety data within our organization.



                                               7
Case 2:19-cv-00332-JMA-AKT Document 1 Filed 01/16/19 Page 8 of 43 PageID #: 8



       23.       These representations and warranties are false, as Teva USA manufactured and

distributed contaminated valsartan-containing medication unfit for human use.

       D.        The FDA issued ZHP a warning letter on November 29, 2018, documenting
                 prior knowledge of the valsartan contamination, and failure by ZHP to take
                 appropriate action

       24.       On November 29, 2018, the FDA issued a warning letter to Defendant ZHP

following an inspection of its manufacturing facility from July 23 to August 3, 2018. 1 The letter

summarized “significant deviations from current good manufacturing practice (CGMP) for active

pharmaceutical ingredients (API).”

       25.       The FDA noted that ZHP’s “API are adulterated within the meaning of section

501(a)(2)(B) of the Federal Food, Drug, and Cosmetic Act (FD&C Act), 21 U.S.C.

351(a)(2)(B).”

       26.       The FDA mentioned two major findings in its letter. First, the “[f]ailure of

[ZHP’s] quality unit to ensure that quality-related complaints are investigated and resolved.”

The letter then proceeded to explain how ZHP had knowledge of the NDMA contamination from

customer complaints in 2016 and 2018, but ignored these issues so that it could continue its

sales, uninterrupted:

                 Valsartan API

                 Your firm received a complaint from a customer on June 6,
                 2018, after an unknown peak was detected during residual
                 solvents testing for valsartan API manufactured at your
                 facility. The unknown peak was identified as the probable human
                 carcinogen N-nitrosodimethylamine (NDMA). Your investigation
                 (DCE-18001) determined that the presence of NDMA was caused
                 by the convergence of three process-related factors, one factor
                 being the use of the solvent (b)(4)). Your investigation concluded
                 that only one valsartan manufacturing process (referred to as


1
 https://www.fda.gov/ICECI/EnforcementActions/WarningLetters/ucm628009.htm (last visited
1/9/19).
                                                  8
Case 2:19-cv-00332-JMA-AKT Document 1 Filed 01/16/19 Page 9 of 43 PageID #: 9



           the (b)(4) process in your investigation) was impacted by the
           presence of NDMA.

           However, FDA analyses of samples of your API, and finished drug
           product manufactured with your API, identified NDMA in
           multiple batches manufactured with a different process, namely
           the (b)(4) process, which did not use the solvent (b)(4). These
           data demonstrate that your investigation was inadequate and
           failed to resolve the control and presence of NDMA in
           valsartan API distributed to customers. Your investigation also
           failed:

           • To include other factors that may have contributed to the
           presence of NDMA. For example, your investigation lacked a
           comprehensive evaluation of all raw materials used during
           manufacturing, including (b)(4).

           • To assess factors that could put your API at risk for NDMA
           cross-contamination, including batch blending, solvent recovery
           and re-use, shared production lines, and cleaning procedures.

           • To evaluate the potential for other mutagenic impurities to form
           in your products.

           Our investigators also noted other examples of your firm’s
           inadequate investigation of unknown peaks observed in
           chromatograms. For example, valsartan
           intermediates (b)(4) and (b)(4) failed testing for an unknown
           impurity (specification ≤ (b)(4)%) with results of (b)(4)% for both
           batches. Your action plan indicated that the impurity would be
           identified as part of the investigation; however, you failed to do
           this. In addition, no root cause was determined for the presence of
           the unknown impurity. You stated that you reprocessed the
           batches and released them for further production.

           Your response states that NDMA was difficult to detect.
           However, if you had investigated further, you may have found
           indicators in your residual solvent chromatograms alerting you
           to the presence of NDMA. For example, you told our
           investigators you were aware of a peak that eluted after
           the (b)(4) peak in valsartan API residual solvent chromatograms
           where the presence of NDMA was suspected to elute. At the time
           of testing, you considered this unidentified peak to be noise and
           investigated no further. Additionally, residual solvent
           chromatograms for valsartan API validation batches manufactured
           using your (b)(4) process, with (b)(4) in 2012 ((b)(4), and (b)(4))

                                            9
Case 2:19-cv-00332-JMA-AKT Document 1 Filed 01/16/19 Page 10 of 43 PageID #: 10



                show at least one unidentified peak eluting after the (b)(4) peak in
                the area where the presence of NDMA was suspected to elute.

                Your response also states that you were not the only firm to
                identify NDMA in valsartan API. In your case, FDA analyses of
                samples identified amounts of NDMA in valsartan API
                manufactured at your firm that were significantly higher than the
                NDMA levels in valsartan API manufactured by other firms.
                FDA has grave concerns about the potential presence of mutagenic
                impurities in all intermediates and API manufactured at your
                facility, both because of the data indicating the presence of
                impurities in API manufactured by multiple processes, and because
                of the significant inadequacies in your investigation.

 The letter continues:

                (b)(4) API

                Your firm received a customer complaint on September 13,
                2016, concerning (b)(4) API batches ((b)(4) and (b)(4)) that
                exceeded the specification for (b)(4) (≤ (b)(4)ppm). (b)(4) has
                been classified as a probable human carcinogen. Your
                customer's test results conflicted with your (b)(4) test results,
                which showed the two batches meeting the specification upon
                release. Your complaint investigation (CC-16008) identified no
                clear laboratory error, and no anomalies were detected during the
                production of the batches. Your investigation failed to evaluate
                other (b)(4) API batches to determine if the presence of
                excess (b)(4) was an adverse trend. For
                example, (b)(4)batches (b)(4), and (b)(4) were OOS
                for (b)(4) because of production errors; however, they were not
                discussed in your complaint investigation.

                Your response states that (b)(4) API batches (b)(4) and (b)(4) were
                returned, reprocessed, and released to customers in non-U.S.
                markets.

                Your response also states that in August 2017 you implemented a
                new (b)(4) test method that uses a (b)(4) LC-MS/MS method, to
                replace the (b)(4) LC-MS method that was prone to erroneous
                OOS results. You failed to verify the reliability of
                the (b)(4) results for all (b)(4) API batches
                (including (b)(4) batch (b)(4)) originally released using
                your (b)(4) LC-MS method, which you indicated was inferior to
                your updated method.



                                                 10
Case 2:19-cv-00332-JMA-AKT Document 1 Filed 01/16/19 Page 11 of 43 PageID #: 11



        27.     The second major finding noted by the FDA was ZHP’s “[f]ailure to evaluate the

 potential effect that changes in the manufacturing process may have on the quality of [its] API.”

 This aspect of the letter revealed that the valsartan contamination likely dates back to November

 of 2011, and that ZHP switched to the new process to increase profit even though the new,

 unproven process rendered much greater risk of impurities such as NDMA:

                In November 2011 you approved a valsartan API process
                change (PCRC - 11025) that included the use of the
                solvent (b)(4). Your intention was to improve the
                manufacturing process, increase product yield, and lower
                production costs. However, you failed to adequately assess the
                potential formation of mutagenic impurities when you
                implemented the new process. Specifically, you did not consider
                the potential for mutagenic or other toxic impurities to form
                from (b)(4) degradants, including the
                primary (b)(4) degradant, (b)(4). According to your ongoing
                investigation, (b)(4) is required for the probable human carcinogen
                NDMA to form during the valsartan API manufacturing process.
                NDMA was identified in valsartan API manufactured at your
                facility.

                You also failed to evaluate the need for additional analytical
                methods to ensure that unanticipated impurities were appropriately
                detected and controlled in your valsartan API before you approved
                the process change. You are responsible for developing and using
                suitable methods to detect impurities when developing, and
                making changes to, your manufacturing processes. If new or
                higher levels of impurities are detected, you should fully evaluate
                the impurities and take action to ensure the drug is safe for
                patients.

                Your response states that predicting NDMA formation during the
                valsartan manufacturing process required an extra dimension over
                current industry practice, and that that your process development
                study was adequate. We disagree. We remind you that common
                industry practice may not always be consistent with CGMP
                requirements and that you are responsible for the quality of drugs
                you produce.

                Your response does not describe sufficient corrective actions to
                ensure that your firm has adequate change management procedures
                in place: (1) to thoroughly evaluate your API manufacturing

                                                11
Case 2:19-cv-00332-JMA-AKT Document 1 Filed 01/16/19 Page 12 of 43 PageID #: 12



                  processes, including changes to those processes; and (2) to detect
                  any unsafe impurities, including potentially mutagenic impurities.

            28.   Based on the egregious deficiencies listed above, the FDA recommended that

 ZHP engage a consultant “to evaluate your operations and assist your firm in meeting CGMP

 requirements.”

            29.   The FDA also placed ZHP on import alert following its inspection, which stops

 all API and finished drug products using API produced by the company from entering the United

 States.

            30.   Indeed, FDA Commissioner Scott Gottlieb commented: “The issues cited in the

 warning letter are associated with the nitrosamine impurities found in these drugs, and these

 violations reveal a disturbing lack of oversight at this API manufacturer that puts patients at

 risk.” 2

            E.    Plaintiff Nelson and Class Members were harmed by purchasing and
                  consuming contaminated valsartan-containing medications manufactured,
                  distributed, and sold by Defendants

            31.   Plaintiff and the Class were injured by the full purchase price of their valsartan-

 containing medications. These medications are worthless, as they are contaminated with

 carcinogenic and harmful NDMA and/or NDEA, and therefore and are not fit for human

 consumption. Indeed, Plaintiff has been instructed to immediately stop using the medication,

 and has been instructed to return the remaining medication for another, non-contaminated brand.

 Plaintiff and the Class are further entitled to statutory damages, damages for the injury sustained

 in consuming high levels of acutely-toxic NDMA and/or NDEA, and for damages related to

 Defendants’ conduct.



 2
  https://www.in-pharmatechnologist.com/Article/2018/12/12/US-FDA-notes-disturbing-lack-of-
 oversight-over-valsartan-contamination (last visited 1/9/19).
                                                   12
Case 2:19-cv-00332-JMA-AKT Document 1 Filed 01/16/19 Page 13 of 43 PageID #: 13



        32.     Plaintiff brings this action on behalf of himself and Class Members for equitable

 relief and to recover damages and restitution for: (i) breach of express warranty; (ii) breach of the

 implied warranty of merchantability; (iii) violation of New York’s General Business Law § 349;

 (iv) violation of New York’s General Business Law § 350; (v) unjust enrichment; (vi) fraudulent

 concealment; (vii) fraud; (viii) conversion; (ix) strict products liability; (x) gross negligence; (xi)

 negligence; and (xii) battery.

                                               PARTIES

        33.     Plaintiff Gerald Nelson is a citizen of New York who resides in Albertson, New

 York. During all relevant time periods, Plaintiff Nelson was prescribed valsartan-containing

 medication manufactured and distributed by Defendants Teva, Teva USA, ZHP, and Huahai, and

 sold by Defendant Rite Aid. Plaintiff Nelson originally learned about the recall by receiving

 notices from Express Scripts and Rite Aid. Plaintiff Nelson reviewed the recall letter, cross

 referenced the affected NDC numbers with the NDC number of the medication he purchased,

 and determined that he was prescribed, purchased, and had been consuming one of the

 contaminated medications manufactured by Teva, Teva USA, ZHP, and Huahai, and sold by Rite

 Aid. Further investigation revealed that Plaintiff Nelson has been using the contaminated

 valsartan for some time. When purchasing his valsartan-containing medications from

 Defendants Teva, Teva USA, ZHP, Huahai, and Rite Aid, Plaintiff Nelson reviewed the

 accompanying labels and disclosures, and understood them as representations and warranties by

 the manufacturer, distributor, and pharmacy that the medications were properly manufactured

 and free from contaminants and defects. Plaintiff Nelson relied on these representations and

 warranties in deciding to purchase his valsartan-containing medications from Defendants Teva,

 Teva USA, ZHP, Huahai, and Rite Aid, and these representations and warranties were part of the



                                                   13
Case 2:19-cv-00332-JMA-AKT Document 1 Filed 01/16/19 Page 14 of 43 PageID #: 14



 basis of the bargain, in that he would not have purchased his valsartan-containing medications

 from Defendants Teva, Teva USA, ZHP, Huahai, and Rite Aid if he had known that they were

 not, in fact, properly manufactured and free from contaminants and defects. Plaintiff Nelson also

 understood that in making the sale, Rite Aid was acting with the knowledge and approval of

 Teva, Teva USA, ZHP, and Huahai and/or as the agent of Teva, Teva USA, ZHP, and Huahai.

 Plaintiff Nelson also understood that each purchase involved a direct transaction between himself

 and Teva, Teva USA, ZHP, and Huahai, because his medication came with packaging and other

 materials prepared by Teva, Teva USA, ZHP, and Huahai, including representations and

 warranties that his medications were properly manufactured and free from contaminants and

 defects.

        34.     Defendant Teva Pharmaceutical Industries, Ltd. is an Israeli multinational

 pharmaceutical company headquartered at 5 Basel Street, Petach Tikvah 49131, Israel. Teva on

 its own and/or through its subsidiaries, including Actavis, and distributors, including Major

 Pharmaceuticals, regularly conducts business throughout the United States, including in the State

 of New York. At all times material to this case, Teva has been engaged in the manufacturing,

 sale, and distribution of contaminated valsartan medication in the United States, specifically in

 the State of New York.

        35.     Defendant Teva Pharmaceuticals USA, Inc. is a corporation organized under the

 laws of Delaware, having a principal place of business at 1090 Horsham Road, North Wales,

 Pennsylvania, and is a wholly owned subsidiary of Teva. Teva USA on its own and/or through

 its subsidiaries regularly conducts business throughout the United States, including in the State

 of New York. At all times material to this case, Teva USA has been engaged in the

 manufacturing, sale, and distribution of contaminated valsartan in the United States, specifically



                                                 14
Case 2:19-cv-00332-JMA-AKT Document 1 Filed 01/16/19 Page 15 of 43 PageID #: 15



 in the State of New York.

        36.     Defendant Zhejiang Huahai Pharmaceutical Co., Ltd. is a corporation organized

 under the laws of the People’s Republic of China, with headquarters in Xunqiao, Linhai,

 Zhejiang 317024, China. ZHP manufactures and sells API and finished drug products in the

 United States through American subsidiaries, such as Huahai, and through third-party purchasers

 of API, such as Teva and Teva USA. At all times material to this case, ZHP manufactured and

 sold contaminated valsartan API to Defendants Teva and Teva USA. This contaminated

 valsartan was then sold throughout the United States, specifically the State of New York.

 Plaintiff Nelson was prescribed, purchased, and consumed contaminated valsartan that originated

 from Defendant ZHP.

        37.     Defendant Huahai U.S., Inc. is a corporation organized under the laws of New

 Jersey, with its principal place of business located at 2002 Eastpark Blvd., Cranbury, New Jersey

 08512. Defendant Huahai US is a subsidiary of ZHP. At all times material to this case, Huahai

 has been engaged in the manufacture, sale, and distribution of contaminated valsartan in the

 United States, specifically in the State of New York. Acting in concert, and with each entity

 acting as the alter ego of the other, ZHP and Huahai U.S. supplied contaminated valsartan

 medication to Teva and Teva USA, which led to the July 2018 recall.

        38.     Defendant Major Pharmaceuticals is a corporation organized under the laws of

 Michigan, with a corporate headquarters located at 17177 North Laurel Park, Suite 233, Livonia,

 MI 48152. Defendants Teva and Teva USA supplied contaminated valsartan medication to

 Major, which then sold the contaminated medication under its label.

        39.     Defendant Rite Aid Corporation is a corporation organized under the laws of the

 State of Delaware and maintains its principal place of business at 30 Hunter Lane, Camp Hill,



                                                15
Case 2:19-cv-00332-JMA-AKT Document 1 Filed 01/16/19 Page 16 of 43 PageID #: 16



 Pennsylvania 17011. Defendant Rite Aid Corporation sells Teva and Teva USA’s valsartan

 containing medication throughout the United States, and specifically in the State of New York.

 Plaintiff Nelson purchased his contaminated valsartan medication from a Rite Aid store in

 Albertson, New York.

                                    JURISDICTION AND VENUE

         40.     This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332(d)(2)(A),

 as modified by the Class Action Fairness Act of 2005, because at least one member of the Class,

 as defined below (the “Class”), is a citizen of a different state than Defendants, there are more

 than 100 members of the Class, and the aggregate amount in controversy exceeds $5,000,000

 exclusive of interest and costs.

         41.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because many of the

 acts and transactions giving rise to this action occurred in this District, Plaintiff resides in this

 District, and because Defendants (a) are authorized to conduct business in this District and have

 intentionally availed themselves of the laws and markets within this District through the

 promotion, marketing, distribution, and sale of contaminated valsartan-containing medications in

 this District; (b) conduct substantial business in this District; and (c) are subject to personal

 jurisdiction in this District.

                                       CLASS ALLEGATIONS

         42.     Plaintiff seeks to represent a class defined as all persons in the United States who

 purchased valsartan-containing medications that are contaminated with NDMA and/or NDEA

 (the “Class”). Specifically excluded from the Class are persons who made such purchase for the

 purpose of resale, Defendants, Defendants’ officers, directors, agents, trustees, parents, children,

 corporations, trusts, representatives, employees, principals, servants, partners, joint venturers, or



                                                    16
Case 2:19-cv-00332-JMA-AKT Document 1 Filed 01/16/19 Page 17 of 43 PageID #: 17



 entities controlled by Defendants, and their heirs, successors, assigns, or other persons or entities

 related to or affiliated with Defendants and/or Defendants’ officers and/or directors, the judge

 assigned to this action, and any member of the judge’s immediate family.

        43.     Plaintiff also seeks to represent a subclass of all Class members who purchased

 valsartan-containing medications in New York (the “New York Subclass”).

        44.     Subject to additional information obtained through further investigation and

 discovery, the foregoing definition of the Class may be expanded or narrowed by amendment or

 amended complaint.

        45.     Numerosity. The members of the Class are geographically dispersed throughout

 the United States and are so numerous that individual joinder is impracticable. Upon

 information and belief, Plaintiff reasonably estimates that there are hundreds of thousands of

 members in the Class. Although the precise number of Class members is unknown to Plaintiff,

 the true number of Class members is known by Defendants. More specifically, Defendants

 maintain databases that contain the following information: (i) the name of each Class member

 who was prescribed the contaminated medication; (ii) the address of each Class member; and

 (iii) each Class member’s payment information related to the contaminated medication. Thus,

 Class members may be identified and notified of the pendency of this action by U.S. Mail,

 electronic mail, and/or published notice, as is customarily done in consumer class actions.

        46.     Existence and predominance of common questions of law and fact. Common

 questions of law and fact exist as to all members of the Class and predominate over any

 questions affecting only individual Class members. These common legal and factual questions

 include, but are not limited to, the following:

        (a)     whether the valsartan-containing medications manufactured, distributed, and sold



                                                   17
Case 2:19-cv-00332-JMA-AKT Document 1 Filed 01/16/19 Page 18 of 43 PageID #: 18



 by Defendants were in fact contaminated with NDMA and/or NDEA, thereby breaching the

 express and implied warranties made by Defendants and making the medication unfit for human

 consumption and therefore unfit for its intended purpose, and constituting a clear manufacturing

 defect for purposes of strict liability and negligence, as well as battery as to those who consumed

 the contaminated medication;

          (b)   whether Defendants knew or should have known that the valsartan-containing

 medications were in fact contaminated with NDMA and/or NDEA prior to the recall, thereby

 constituting fraud and/or fraudulent concealment, and negligence or gross negligence;

          (c)   whether Defendants have unlawfully converted money from Plaintiff and the

 Class;

          (d)   whether Defendants are liable to Plaintiff and the Class for unjust enrichment;

          (e)   whether Defendants are liable to Plaintiff and the Class for fraudulent

 concealment;

          (f)   whether Defendants are liable to Plaintiff and the Class for violation of the New

 York General Business Law §§ 349 & 350, et seq.;

          (g)   whether Defendants are liable to Plaintiff for breaches of express and implied

 warranties;

          (h)   whether Plaintiff and the Class have sustained monetary loss and the proper

 measure of that loss;

          (i)   whether Plaintiff and the Class are entitled to declaratory and injunctive relief;

          (j)   whether Plaintiff and the Class are entitled to restitution and disgorgement from

 Defendants; and




                                                 18
Case 2:19-cv-00332-JMA-AKT Document 1 Filed 01/16/19 Page 19 of 43 PageID #: 19



          (k)    Whether the marketing, advertising, packaging, labeling, and other promotional

 materials for Defendants’ valsartan medications are deceptive.


          47.    Typicality. Plaintiff’s claims are typical of the claims of the other members of

 the Class in that Defendants mass marketed and sold contaminated medications to consumers

 throughout the United States. This contamination was present in all of the recalled medications

 manufactured, distributed, and sold by Defendants. Therefore, Defendants breached their

 express and implied warranties to Plaintiff and Class members by manufacturing, distributing,

 and selling the contaminated valsartan medication. Plaintiff’s claims are typical in that they

 were uniformly harmed in purchasing and consuming the contaminated medications. Plaintiff’s

 claims are further typical in that Defendants deceived Plaintiff in the very same manner as they

 deceived each member of the Class. Further, there are no defenses available to Defendants that

 are unique to Plaintiff.

          48.    Adequacy of Representation. Plaintiff will fairly and adequately protect the

 interests of the Class. Plaintiff has retained counsel that is highly experienced in complex

 consumer class action litigation, and Plaintiff intends to vigorously prosecute this action on

 behalf of the Class. Furthermore, Plaintiff has no interests that are antagonistic to those of the

 Class.

          49.    Superiority. A class action is superior to all other available means for the fair

 and efficient adjudication of this controversy. The damages or other financial detriment suffered

 by individual Class members is relatively small compared to the burden and expense of

 individual litigation of their claims against Defendants. It would, thus, be virtually impossible

 for the Class, on an individual basis, to obtain effective redress for the wrongs committed against

 them. Furthermore, even if Class members could afford such individualized litigation, the court


                                                  19
Case 2:19-cv-00332-JMA-AKT Document 1 Filed 01/16/19 Page 20 of 43 PageID #: 20



 system could not. Individualized litigation would create the danger of inconsistent or

 contradictory judgments arising from the same set of facts. Individualized litigation would also

 increase the delay and expense to all parties and the court system from the issues raised by this

 action. By contrast, the class action device provides the benefits of adjudication of these issues

 in a single proceeding, economies of scale, and comprehensive supervision by a single court, and

 presents no unusual management difficulties under the circumstances.

        50.     In the alternative, the Class may also be certified because:

        (a)     the prosecution of separate actions by individual Class members would create a

 risk of inconsistent or varying adjudication with respect to individual Class members that would

 establish incompatible standards of conduct for the Defendants;

        (b)     the prosecution of separate actions by individual Class members would create a

 risk of adjudications with respect to them that would, as a practical matter, be dispositive of the

 interests of other Class members not parties to the adjudications, or substantially impair or

 impede their ability to protect their interests; and/or

        (c)     Defendants have acted or refused to act on grounds generally applicable to the

 Class as a whole, thereby making appropriate final declaratory and/or injunctive relief with

 respect to the members of the Class as a whole.

                                           COUNT I
                                  Breach Of Express Warranty
                               (On Behalf Of The Nationwide Class)
        51.     Plaintiff hereby incorporates by reference the allegations contained in all

 preceding paragraphs of this complaint.

        52.     Plaintiff brings this claim individually and on behalf of the members of the

 proposed Class and New York Subclass against Defendants.

        53.     Plaintiff, and each member of the nationwide Class, formed a contract with

                                                   20
Case 2:19-cv-00332-JMA-AKT Document 1 Filed 01/16/19 Page 21 of 43 PageID #: 21



 Defendants at the time Plaintiff and the other Class members purchased the contaminated

 valsartan medications. The terms of the contract include the promises and affirmations of fact

 made by Defendants on the contaminated medication’s packaging and through marketing and

 advertising, including that the product would be of “quality” and “safe.” This labeling,

 marketing, and advertising constitute express warranties and became part of the basis of the

 bargain, and are part of the standardized contract between Plaintiff and the members of the Class

 and Defendants.

        54.     Defendants further expressly warranted that the valsartan-containing medications

 would contain only what was stated on the label, and would not contain harmful and

 carcinogenic defects and impurities such as NDMA or NDEA. Plaintiff relied on the express

 warranty that his medication would contain only what was stated on the label, and that it would

 not be contaminated with impurities. These express warranties further formed the basis of the

 bargain, and are part of the standardized contract between Plaintiff and the members of the Class

 and Defendants.

        55.     Defendants purport, through their advertising, labeling, marketing and packaging

 to create an express warranty that the medication would be of the same “quality” as the name-

 brand medication, and that it would be “safe.”

        56.     Plaintiff and the Class performed all conditions precedent to Defendants’ liability

 under this contract when they purchased the contaminated medication.

        57.     Defendants breached express warranties about the contaminated medication and

 their qualities because Defendants’ statements about the contaminated medications were false

 and the contaminated medications do not conform to Defendants’ affirmations and promises

 described above.



                                                  21
Case 2:19-cv-00332-JMA-AKT Document 1 Filed 01/16/19 Page 22 of 43 PageID #: 22



        58.     Plaintiff and each of the members of the Class would not have purchased the

 contaminated medications had they known the true nature of the contaminated medications’

 ingredients and what the contaminated medications contained (i.e., NDMA and/or NDEA).

        59.     As a result of Defendants’ breaches of express warranty, Plaintiff and each of the

 members of the Class have been damaged in the amount of the purchase price of the Product and

 any consequential damages resulting from the purchases.

        60.     On January 11, 2019, prior to filing this action, Defendants were served with a

 pre-suit notice letter that complied in all respects with U.C.C. §§ 2-313, 2-607. Plaintiff’s

 counsel sent Defendants a letter advising them that they breached an express warranty and

 demanded that they cease and desist from such breaches and make full restitution by refunding

 the monies received therefrom. A true and correct copy of Plaintiff’s counsel’s letter is attached

 hereto as Exhibit A.

                                         COUNT II
                     Breach Of The Implied Warranty Of Merchantability
                            (On Behalf Of The Nationwide Class)

        61.     Plaintiff hereby incorporates by reference the allegations contained in all

 preceding paragraphs of this complaint.

        62.     Plaintiff brings this claim individually and on behalf of the members of the

 proposed Class and New York Subclass against Defendants.

        63.     Defendants, as the designers, manufacturers, marketers, distributors, and/or

 sellers, impliedly warranted that the valsartan-containing medications (i) contained no NDMA or

 NDEA and (ii) are generally recognized as safe for human consumption.

        64.      Defendants breached the warranty implied in the contract for the sale of the

 contaminated valsartan-containing medications because they could not pass without objection in



                                                  22
Case 2:19-cv-00332-JMA-AKT Document 1 Filed 01/16/19 Page 23 of 43 PageID #: 23



 the trade under the contract description, the goods were not of fair average quality within the

 description, and the goods were unfit for their intended and ordinary purpose because the

 valsartan-containing medications manufactured, distributed, and sold by Defendants were

 contaminated with carcinogenic and liver toxic NDMA and/or NDEA, and as such are not

 generally recognized as safe for human consumption. As a result, Plaintiff and Class members

 did not receive the goods as impliedly warranted by Defendants to be merchantable.

        65.     Plaintiff and Class members purchased the valsartan-containing medications in

 reliance upon Defendants’ skill and judgment and the implied warranties of fitness for the

 purpose.

        66.     The valsartan-containing medications were not altered by Plaintiff or Class

 members.

        67.     The valsartan-containing medications were defective when they left the exclusive

 control of Defendants.

        68.     Defendants knew that the valsartan-containing medications would be purchased

 and used without additional testing by Plaintiff and Class members.

        69.     The contaminated valsartan medication was defectively manufactured and unfit

 for its intended purpose, and Plaintiff and Class members did not receive the goods as warranted.

        70.     As a direct and proximate cause of Defendants’ breach of the implied warranty of

 merchantability, Plaintiff and Class members have been injured and harmed because: (a) they

 would not have purchased the valsartan-containing medication on the same terms if they knew

 that the products contained NDMA and/or NDEA, and are not generally recognized as safe for

 human consumption; and (b) the valsartan-containing medications do not have the

 characteristics, ingredients, uses, or benefits as promised by Defendants.



                                                 23
Case 2:19-cv-00332-JMA-AKT Document 1 Filed 01/16/19 Page 24 of 43 PageID #: 24



                                         COUNT III
                     Violation Of New York’s General Business Law § 349
                            (On Behalf Of The New York Subclass)
          71.   Plaintiff hereby incorporates by reference the allegations contained in all

 preceding paragraphs of this complaint.

          72.   Plaintiff brings this claim individually and on behalf of the members of the

 proposed New York Subclass against Defendants.

          73.   New York’s General Business Law § 349 prohibits deceptive acts or practices in

 the conduct of any business, trade, or commerce.

          74.   In their sale of goods throughout the State of New York, Defendants conduct

 business and trade within the meaning and intendment of New York’s General Business Law

 § 349.

          75.   Plaintiff and members of the Subclass are consumers who purchased products

 from Defendants for their personal use.

          76.   By the acts and conduct alleged herein, Defendants have engaged in deceptive,

 unfair, and misleading acts and practices, which include, without limitation, misrepresenting that

 the valsartan-containing medications (i) contained no NDMA and/or NDEA or other harmful

 impurities; and (ii) are generally recognized as safe for human consumption.

          77.   The foregoing deceptive acts and practices were directed at consumers.

          78.   The foregoing deceptive acts and practices are misleading in a material way

 because they fundamentally misrepresent the characteristics and quality of the valsartan-

 containing medications manufactured, distributed, and sold by Defendants to induce consumers

 to purchase the same.

          79.   By reason of this conduct, Defendants engaged in deceptive conduct in violation

 of New York’s General Business Law.

                                                 24
Case 2:19-cv-00332-JMA-AKT Document 1 Filed 01/16/19 Page 25 of 43 PageID #: 25



        80.     Defendants’ actions are the direct, foreseeable, and proximate cause of the

 damages that Plaintiff and members of the Subclass have sustained from having paid for and

 consumed Defendants’ products.

        81.     As a result of Defendants’ violations, Plaintiff and members of the Subclass have

 suffered damages because: (a) they would not have purchased Defendants’ valsartan-containing

 medications on the same terms if they knew that the products contained NDMA and/or NDEA,

 and are not generally recognized as safe for human consumption; and (b) Defendants’ valsartan

 products do not have the characteristics, ingredients, uses, or benefits promised.

        82.     On behalf of himself and other members of the Subclass, Plaintiff seeks to recover

 his actual damages or fifty dollars, whichever is greater, three times actual damages, and

 reasonable attorneys’ fees.

                                         COUNT IV
                     Violation Of New York’s General Business Law § 350
                            (On Behalf Of The New York Subclass)

        83.     Plaintiff hereby incorporates by reference the allegations contained in all

 preceding paragraphs of this complaint.

        84.     Plaintiff brings this claim individually and on behalf of the members of the

 proposed New York Subclass against Defendants.

        85.     Based on the foregoing, Defendants engaged in consumer-oriented conduct that is

 deceptive or misleading in a material way which constitutes false advertising in violation of

 Section 350 of the New York GBL.

        86.     Defendants’ false, misleading, and deceptive statements and representations of

 fact, including but not limited to, that the medication was safe and was not tainted with harmful

 impurities such as NDMA and/or NDEA (“the Misrepresentations”), were and are directed to



                                                 25
Case 2:19-cv-00332-JMA-AKT Document 1 Filed 01/16/19 Page 26 of 43 PageID #: 26



 consumers.

        87.     Defendants’ false, misleading, and deceptive statements and representations of

 fact, including but not limited to the Misrepresentations, were and are likely to mislead a

 reasonable consumer acting reasonably under the circumstances.

        88.     Defendants’ false, misleading, and deceptive statements and representations of

 fact, including but not limited to the Misrepresentations, have resulted in consumer injury or

 harm to the public interest.

        89.     Plaintiff and members of the New York Subclass have been injured because: (a)

 they would not have purchased the contaminated valsartan-containing medication if they had

 known that the medications contained liver-toxic and carcinogenic NDMA and/or NDEA; and

 (b) the medications do not have the characteristics, uses, or benefits as promised, namely that the

 medications were contaminated with NDMA and/or NDEA. As a result, Plaintiff and members

 of the New York Subclass have been damaged in the full amount of the purchase price of the

 medications.

        90.     As a result of Defendants’ false, misleading, and deceptive statements and

 representations of fact, including but not limited to the Misrepresentations, Plaintiff has suffered

 and will continue to suffer economic injury.

        91.     Plaintiff and members of the New York Subclass suffered an ascertainable loss

 caused by Defendants’ Misrepresentations because they paid more for the medications than they

 would have had they known the truth about the Products (i.e. the full purchase price).

        92.     On behalf of himself and other members of the New York Subclass, Plaintiff

 seeks to enjoin the unlawful acts and practices described herein, to recover his actual damages or

 five hundred dollars, whichever is greater, three times actual damages, and reasonable attorneys’



                                                  26
Case 2:19-cv-00332-JMA-AKT Document 1 Filed 01/16/19 Page 27 of 43 PageID #: 27



 fees.

                                          COUNT V
                                      Unjust Enrichment
                              (On Behalf Of The Nationwide Class)

         93.    Plaintiff hereby incorporates by reference the allegations contained in all

 preceding paragraphs of this complaint.

         94.    Plaintiff brings this claim individually and on behalf of the members of the

 proposed Class and New York Subclass against Defendants.

         95.    Plaintiff and the Class conferred a benefit on Defendants in the form of monies

 paid to purchase Defendants’ contaminated valsartan medication.

         96.    Defendants voluntarily accepted and retained this benefit.

         97.    Because this benefit was obtained unlawfully, namely by selling and accepting

 compensation for contaminated medications unfit for human use, it would be unjust and

 inequitable for the Defendants to retain it without paying the value thereof.

                                          COUNT VI
                                   Fraudulent Concealment
                              (On Behalf Of The Nationwide Class)

         98.    Plaintiff hereby incorporates by reference the allegations contained in all

 preceding paragraphs of this complaint.

         99.    Plaintiff brings this claim individually and on behalf of the members of the

 proposed Class and New York Subclass against Defendants.

         100.   Defendants had a duty to disclose material facts to Plaintiff and the Class given

 their relationship as contracting parties and intended users of the medication. Defendants also

 had a duty to disclose material facts to Plaintiff and the Class, namely that they were in fact

 manufacturing, distributing, and selling harmful and contaminated medications unfit for human



                                                  27
Case 2:19-cv-00332-JMA-AKT Document 1 Filed 01/16/19 Page 28 of 43 PageID #: 28



 consumption, because Defendants had superior knowledge such that the transactions without the

 disclosure were rendered inherently unfair.

        101.    Defendants possessed knowledge of these material facts. In fact, reports from

 government agencies reveal that this contamination may date back to 2011 or 2012. The FDA’s

 Warning Letter to ZHP conclusively establishes knowledge by ZHP in 2016. Defendants

 therefore withheld the knowledge of the contamination for, at worst, nearly six years before

 finally disclosing the issue in July 2018, or at minimum, for two years. During that time,

 Plaintiff and Class members were using the medication without knowing it contained the harmful

 impurity NDMA. Despite knowledge of the NDMA contamination, Major, Teva, and Teva USA

 continued to use valsartan API from ZHP in their valsartan products, including those sold to

 Plaintiff and Class members.

        102.    Further, despite the initial wave of recalls, Teva and Teva USA continued to sell

 valsartan-containing medication from India contaminated with NDEA, despite the fact that

 Indian manufacturers were implicated in the recall as early as August 8, 2018.

        103.    Defendants Teva and Teva USA continued to manufacture and sell contaminated

 valsartan medication for over three months after the implication of Indian manufacturers.

        104.    Defendants failed to discharge their duty to disclose these materials facts.

        105.    In so failing to disclose these material facts to Plaintiff and the Class, Defendants

 intended to hide from Plaintiff and the Class that they were purchasing and consuming

 medications with harmful impurities that were unfit for human use, and thus acted with scienter

 and/or an intent to defraud.

        106.    Plaintiff and the Class reasonably relied on Defendants’ failure to disclose insofar

 as they would not have purchased the contaminated valsartan medication manufactured,



                                                  28
Case 2:19-cv-00332-JMA-AKT Document 1 Filed 01/16/19 Page 29 of 43 PageID #: 29



 distributed, and sold by Defendants had they known it was contaminated with NDMA and/or

 NDEA.

        107.   As a direct and proximate cause of Defendants’ fraudulent concealment, Plaintiff

 and the Class suffered damages in the amount of monies paid for the defective medication.

        108.   As a result of Defendants’ willful and malicious conduct, punitive damages are

  warranted.

                                        COUNT VII
                                            Fraud
                             (On Behalf Of The Nationwide Class)
        109.   Plaintiff hereby incorporates by reference the allegations contained in all

  preceding paragraphs of this complaint.

        110.   Plaintiff brings this claim individually and on behalf of the members of the

  proposed Class and New York Subclass against Defendants.

        111.   As discussed above, Defendants provided Plaintiff and Class members with false

  or misleading material information about the valsartan medications manufactured, distributed,

  and sold by Defendants on the medication’s packaging, labels, and accompanying

  documentation, as well as on Teva and Teva USA’s respective websites. This false and

  misleading information includes, but is not limited to, the following statements:

               Uncompromising Quality

               We know that every one of our products will have an impact on
               another individual’s health.

               Our dedication to quality in everything we do is uncompromising,
               and covers every stage of the development, production and
               marketing of our medicines: from the supply of materials through
               manufacturing and approval by the strictest authorities in the
               world.

               Our state-of-the-art manufacturing facilities feature the most
               advanced testing equipment to guarantee the quality of our

                                                29
Case 2:19-cv-00332-JMA-AKT Document 1 Filed 01/16/19 Page 30 of 43 PageID #: 30



               products. Equipment is tested and certified, and every
               manufacturing process is validated. All supplier procedures are
               strictly supervised to ensure that only the highest grade materials
               are used in our products.

               Teva’s impeccable adherence to Good Laboratory Practice (GLP),
               Good Manufacturing Practice (GMP) and Good Clinical Practice
               (GCP) is recognized by FDA approval of 26 of our plants, and
               EMA approval of 31 of our plants. Moreover, each of our
               pharmaceutical manufacturing facilities is inspected and approved
               by at least two regulatory authorities worldwide.

               We never rest on our laurels, and our passion for excellence drives
               us to continually improve practices so that processes and
               procedures are continuously updated.

               With a global presence, timely, reliable and cost-effective
               distribution is critical to our customers’ ability to provide their end
               consumers with safe and effective products at the right time.

               Our manufacturing network is continuously optimized so that our
               customers can have full confidence in our supply chain. This is
               enabled by high-volume, technologically-advanced distribution
               facilities. These facilities allow us to deliver new products swiftly
               and reliably. We continually review our capabilities and capacity.
               This ensures that we can consistently deliver best-in-class
               products. Our customers know that their end-consumers are
               receiving high-quality healthcare and wellness pharmaceuticals.

               The core and success of our continuous drive for excellence is
               expressed in the values of our global team. Their commitment and
               sense of responsibility are derived from the awareness that every
               product that we make will affect another person’s health. And
               health is the cornerstone of our dedication to making life better.

 Teva USA similarly states that:

               Quality and safety in Teva medicines is paramount at all phases of
               the product lifecycle.

               Quality supervision begins at the test facilities with careful
               documentation and general conduct of non-clinical safety studies.
               This ensures compliance with current Good Laboratory Practice
               (GLP) and consequently, the integrity of the data produced. It then
               follows through clinical trials, production and distribution, and
               concludes with shelf-life surveillance.

                                                 30
Case 2:19-cv-00332-JMA-AKT Document 1 Filed 01/16/19 Page 31 of 43 PageID #: 31




               During clinical stage development, quality supervision guarantees
               that the fundamentals of current Good Manufacturing Practices
               (cGMPs) are consistently applied. Quality is built into the
               different phases of clinical development to secure the safety and
               rights of our studies’ participants, the reliability of the data
               submitted to health authorities, and the complete adherence to all
               current Good Clinical Practices (GCPs).

               Teva has state-of-the-art manufacturing facilities and uses
               advanced testing instrumentation, to guarantee the quality of its
               products. Teva additionally supervises suppliers’ procedures in
               order to ensure that quality materials are used in its products.
               Once a product gains regulatory approval and enters routine
               manufacturing, quality is guaranteed throughout the process, for
               both active and inactive ingredients and finished dosage
               pharmaceutical products.

               Quality doesn’t end when the product is released. Teva continues
               to monitor its products throughout their shelf life. Representative
               batches of all products are checked for stability to ensure that
               products remain safe and effective throughout their shelf life.
               Teva addresses and responds to quality and medical complaints.
               Information about potential quality or medical issues is shared
               throughout the Teva network, and appropriate actions are taken.

               Once a medicine has been released on the market, physicians,
               patients, healthcare teams and other caregivers can report side
               effects and safety concerns. These can either be reported to Teva
               directly or to the local authorities. All Teva employees attend a
               pharmacovigilance training course, to ensure effective collection of
               safety data within our organization.

        112.   The misrepresentations and omissions of material fact made by Defendants, upon

  which Plaintiff and Class members reasonably and justifiably relied, were intended to induce

  and actually induced Plaintiff and Class members to purchase these contaminated valsartan-

  containing medications.

        113.   Defendants knew that the medications contained these harmful impurities, but

  continued to manufacture them for nearly six years until finally reporting the issue. In fact,

  reports from government agencies reveal that this contamination may date back to 2012.

                                                 31
Case 2:19-cv-00332-JMA-AKT Document 1 Filed 01/16/19 Page 32 of 43 PageID #: 32



  Defendants therefore withheld the knowledge of the contamination for nearly six years before

  finally disclosing the issue. At minimum, Defendants knew about the contamination in 2016,

  when it was reported to ZHP. During that time that Defendants failed to disclose the

  contamination, Plaintiff and Class Members were using the medication without knowing it

  contained the harmful impurity NDMA.

        114.   Further, despite the initial wave of recalls, Teva and Teva USA continued to sell

 valsartan-containing medication from India contaminated with NDEA, despite the fact that

 Indian manufacturers were implicated in the recall as early as August 8, 2018.

        115.   Defendants Teva and Teva USA continued to manufacture and sell contaminated

 valsartan medication for over three months after the implication of Indian manufacturers.

        116.   The fraudulent actions of Defendants caused damage to Plaintiff and Class

  members, who are entitled to damages and other legal and equitable relief as a result.

        117.   As a result of Defendants’ willful and malicious conduct, punitive damages are

  warranted.

                                        COUNT VIII
                                         Conversion
                             (On Behalf Of The Nationwide Class)
        118.   Plaintiff hereby incorporates by reference the allegations contained in all

  preceding paragraphs of this complaint.

        119.   Plaintiff brings this claim individually and on behalf of the members of the

  proposed Class and New York Subclass against Defendants.

        120.   Plaintiff and the Class have an ownership right to the monies paid for the

  contaminated medication manufactured, distributed, and sold by Defendants.

        121.   Defendants have wrongly asserted dominion over the payments illegally diverted

  to them for the contaminated medication. Defendants have done so every time that Plaintiff

                                                32
Case 2:19-cv-00332-JMA-AKT Document 1 Filed 01/16/19 Page 33 of 43 PageID #: 33



  and the Class have paid to have their prescriptions filled.

        122.    As a direct and proximate cause of Defendants’ conversion, Plaintiff and the

  Class suffered damages in the amount of the payments made for each time they filled their

  prescriptions.

                                            COUNT IX
                             Strict Liability – Manufacturing Defect
                              (On Behalf Of The Nationwide Class)

        123.    Plaintiff hereby incorporates by reference the allegations contained in all

  preceding paragraphs of this complaint.

        124.    Plaintiff brings this claim individually and on behalf of the members of the

  proposed Class and New York Subclass against Defendants.

        125.    The NDMA and NDEA impurities contained in the Defendants’ medications were

  a mishap in the manufacturing process which led to the valsartan medications containing the

  harmful impurities NDMA and NDEA. NDMA and NDEA were not intended to be included in

  the medication; it was an impurity that was created due to an error in the manufacturing

  process.

        126.    Due to the NDMA and NDEA impurities, the medications were not reasonably

  safe as marketed because NDMA and NDEA are known carcinogens and are acutely damaging

  to the liver, and, according to the FDA, the level of NDMA and NDEA in the effected

  medication far exceeded acceptable levels, warranting an immediate recall of the effected

  medication.

        127.    The effected medication was recalled in 22 other countries around the world, in

  addition to the United States.

        128.    Plaintiff and all Class members used the product for its intended purpose,



                                                 33
Case 2:19-cv-00332-JMA-AKT Document 1 Filed 01/16/19 Page 34 of 43 PageID #: 34



  meaning they used the product as prescribed by their respective doctors.

        129.   There is no way that Plaintiff or Class members could have discovered the defect

  by exercising reasonable care. There was no way for Plaintiff or Class Members to tell by

  visually observing, tasting, or smelling the medication that it was in fact contaminated with

  NDMA and NDEA. Nothing short of laboratory tests (which should have been done by

  Defendants for quality control purposes) would have revealed the defect to the unsuspecting

  consumer.

        130.   Because Plaintiff and Class members had no way of knowing that their

  medication was in fact contaminated, Plaintiff and Class members could not have avoided the

  injury by exercising ordinary care.

        131.   Defendants were supposed to manufacture, distribute, and sell valsartan-

  containing medications without any harmful impurities such as NDMA and NDEA. The

  valsartan medications were not designed or intended to contain NDMA or NDEA. The

  impurity resulted from a manufacturing defect which allowed the medication to become

  contaminated.

        132.   Plaintiff and class members suffered harm as a result of consuming this

  contaminated medication. The ingestion of NDMA and NDEA is acutely harmful. NDMA and

  NDEA, when ingested orally, are immediately harmful to the liver, kidneys, and pulmonary

  function. Animal studies confirm that acute exposure of NDMA “demonstrated

  that [NDMA] has high to extreme acute toxicity from inhalation or oral exposure.” “Acute

  toxicity refers to those adverse effects occurring following oral or dermal administration of a

  single dose of a substance, or multiple doses given within 24 hours, or an inhalation exposure

  of 4 hours.” As such, both NDMA and NDEA cause harm as soon as they are consumed.



                                                 34
Case 2:19-cv-00332-JMA-AKT Document 1 Filed 01/16/19 Page 35 of 43 PageID #: 35



        133.   Importantly, Plaintiff and the Class members do not seek resolution of

  downstream effects of NDMA and NDEA exposure such as cancer, jaundice, and other

  individualized illnesses on a class-wide basis. Any such actions can and should be redressed on

  an individual basis as they arise. However, because of the acute toxicity of NDMA and NDEA,

  Plaintiff and class-members suffered a concrete and identical harm that can and should be

  addressed on a class-wide basis.

        134.   Because the valsartan medications manufactured, distributed, and sold by

  Defendants suffered from a manufacturing defect which caused Plaintiff and Class members an

  immediate and concrete harm, Defendants are strictly liable to Plaintiff and Class members.

                                         COUNT X
                                      Gross Negligence
                             (On Behalf Of The Nationwide Class)

        135.   Plaintiff hereby incorporates by reference the allegations contained in all

  preceding paragraphs of this complaint.

        136.   Plaintiff brings this claim individually and on behalf of the members of the

  proposed Class and New York Subclass against Defendants.

        137.   Defendants owed a duty of care to Plaintiff and the Class to manufacture,

  distribute, and sell the subject valsartan medications free from harmful defects and impurities.

        138.   Defendants breached that duty by manufacturing, distributing, and selling

  valsartan medication contaminated with NDMA and NDEA.

        139.   Plaintiff and Class members were injured by ingesting an acutely toxic substance,

  to wit NDMA and NDEA, which were negligently present in the valsartan medications

  manufactured, distributed, and sold by Defendants. Plaintiff and Class members also suffered

  economic damages from the purchase of the valsartan-containing medications.



                                                35
Case 2:19-cv-00332-JMA-AKT Document 1 Filed 01/16/19 Page 36 of 43 PageID #: 36



        140.    Importantly, Plaintiff and Class members do not seek resolution of downstream

  effects of ingestion of high levels of NDMA and NDEA such as cancer, jaundice, and other

  individualized illnesses on a class-wide basis. Any such actions can and should be redressed on

  an individual basis as they arise. However, because of the acute toxicity of NDMA and NDEA,

  Plaintiff and class-members suffered a concrete and identical harm that can and should be

  addressed on a class-wide basis.

        141.    Defendants’ conduct evinces a reckless disregard for the rights of others, and

  strongly suggests intentional wrongdoing. In fact, reports from government agencies reveal

  that this contamination may date back to 2011 or 2012. The FDA’s Warning Letter to ZHP

  conclusively establishes knowledge by ZHP in 2016. Defendants therefore withheld the

  knowledge of the contamination for, at worst, nearly six years before finally disclosing the

  issue in July 2018, or at minimum, for two years. During that time, Plaintiff and Class

  members were using the medication without knowing it contained the harmful impurity

  NDMA. Despite knowledge of the NDMA contamination, Teva and Teva USA continued to

  use valsartan API from ZHP in their valsartan products, including those sold to Plaintiff and

  Class members.

        142.    Defendants Teva and Teva USA also continued to sell valsartan medication

  contaminated with NDEA, despite knowledge of prior recalls from Indian manufacturers dating

  back to August 8, 2018. Teva and Teva USA did not announce a recall of their valsartan

  medication produced in India until November 27, 2018, over three months after the initial wave

  of recalls.

        143.     Because the valsartan medications manufactured, distributed, and sold by

  Defendants suffered from a harmful impurity constituting a breach of Defendants’ duty to



                                                36
Case 2:19-cv-00332-JMA-AKT Document 1 Filed 01/16/19 Page 37 of 43 PageID #: 37



  Plaintiff and Class members, and because Defendants failed to act to remediate the harmful

  impurity for nearly six years, Defendants are grossly negligent and are liable to Plaintiff for all

  injuries proximately caused by Defendants’ gross negligence.

                                          COUNT XI
                                          Negligence
                              (On Behalf Of The Nationwide Class)

        144.    Plaintiff hereby incorporates by reference the allegations contained in all

  preceding paragraphs of this complaint.

        145.    Plaintiff brings this claim individually and on behalf of the members of the

  proposed Class and New York Subclass against Defendants.

        146.    Defendants owed a duty of care to Plaintiff and Class members to manufacture,

  distribute, and sell the subject valsartan medications free from harmful defects and impurities.

        147.    Defendants breached that duty by manufacturing, distributing, and selling

  valsartan medication contaminated with NDMA and NDEA.

        148.    Plaintiff and Class members were injured by ingesting acutely toxic substances, to

  wit NDMA and/or NDEA, which were negligently present in the valsartan medications

  manufactured, distributed, and sold by Defendants.

        149.    Importantly, Plaintiff and Class members do not seek resolution of downstream

  effects of NDMA and NDEA exposure such as cancer, jaundice, and other individualized

  illnesses on a class-wide basis. Any such actions can and should be redressed on an individual

  basis as they arise. However, because of the acute toxicity of NDMA and NDEA, Plaintiff and

  class-members suffered a concrete and identical harm that can and should be addressed on a

  class-wide basis.

        150.    Because the valsartan medications manufactured, distributed, and sold by



                                                  37
Case 2:19-cv-00332-JMA-AKT Document 1 Filed 01/16/19 Page 38 of 43 PageID #: 38



  Defendants suffered from a harmful impurity constituting a breach of Defendants’ duty to

  Plaintiff and class members, Defendants are negligent and are liable to Plaintiff and Class

  members for all injuries proximately caused by Defendants’ negligence.

                                        COUNT XII
                                           Battery
                             (On Behalf Of The Nationwide Class)
        151.   Plaintiff hereby incorporates by reference the allegations contained in all

  preceding paragraphs of this complaint.

        152.   Plaintiff brings this claim individually and on behalf of the members of the

  proposed Class and New York Subclass against Defendants.

        153.   Defendants manufactured, distributed, and sold the contaminated valsartan

  medication to Plaintiff and Class members with the knowledge and intent that Plaintiff and

  Class members would ingest the medication. Defendants thus had knowledge that the harmful

  medication would come into contact with the bodies of Plaintiff and Class members.

        154.    The intended contact, i.e. the medication being ingested by Plaintiff and Class

  members, was harmful in nature because the medication contained the harmful impurities

  NDMA and/or NDEA.

        155.   As such, Defendants committed an unlawful battery on Plaintiff and Class

  members, who ingested the medication.

                                     PRAYER FOR RELIEF

        WHEREFORE, Plaintiff, individually and on behalf of all others similarly situated, seeks

 judgment against Defendants, as follows:

               A.      For an order certifying the nationwide Class and the New York Subclass
                       under Rule 23 of the Federal Rules of Civil Procedure and naming
                       Plaintiff as the representative of the Class and New York Subclass and
                       Plaintiff’s attorneys as Class Counsel to represent the Class and New York
                       Subclass members;

                                                38
Case 2:19-cv-00332-JMA-AKT Document 1 Filed 01/16/19 Page 39 of 43 PageID #: 39




                 B.      For an order declaring that the Defendants’ conduct violates the statutes
                         referenced herein;

                 C.      For an order finding in favor of Plaintiff, the nationwide Class, and the
                         New York Subclass on all counts asserted herein;

                 D.      For compensatory, statutory, and punitive damages in amounts to be
                         determined by the Court and/or jury;

                 E.      For prejudgment interest on all amounts awarded;

                 F.      For an order of restitution and all other forms of equitable monetary relief;

                 G.      For injunctive relief as pleaded or as the Court may deem proper; and

                 H.      For an order awarding Plaintiff and the Class and New York Subclass their
                         reasonable attorneys’ fees and expenses and costs of suit.

                                  DEMAND FOR TRIAL BY JURY

         Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiff demands a trial by jury of any

 and all issues in this action so triable of right.

 Dated: January 16, 2019                          Respectfully submitted,

                                                  BURSOR & FISHER, P.A.

                                                  By:      /s/ Scott A. Bursor
                                                            Scott A. Bursor

                                                  888 Seventh Avenue
                                                  New York, NY 10019
                                                  Telephone: (212) 837-7150
                                                  Facsimile: (212) 989-9163
                                                  Email: scott@bursor.com




                                                      39
Case 2:19-cv-00332-JMA-AKT Document 1 Filed 01/16/19 Page 40 of 43 PageID #: 40




                                                              EXHIBIT A
Case 2:19-cv-00332-JMA-AKT Document 1 Filed 01/16/19 Page 41 of 43 PageID #: 41




888 SEVENTH AVENUE                                                         JOSEPH I. MARCHESE
3RD FLOOR                                                                        Tel: 6 4 6 . 8 3 7 . 7 1 6 5
N E W YO RK , N Y 1 0 0 1 9                                                     Fax: 2 1 2 . 9 8 9 . 9 1 6 3
www.bursor.com                                                             j ma r c h e s e @ b u r s o r . c o m

                                         January 11, 2019


 Via Certified Mail – Return Receipt Requested

 Teva Pharmaceutical Industries Ltd.
 5 Basel Street
 Petach Tikva 49131
 Israel

 Teva Pharmaceuticals USA, Inc.
 1090 Horsham Road
 North Wales, PA 19454

 Zhejiang Huahai Pharmaceutical Co., Ltd.
 Xunqiao, Linhai City
 Taizhou ZHJ 317024

 Huahai U.S., Inc.
 2002 Eastpark Blvd.
 Cranbury, NJ 08512

 Major Pharmaceuticals
 17177 North Laurel Park, Suite 233
 Livonia, MI 48152

 Rite Aid Corporation
 30 Hunter Lane
 Camp Hill, PA 17011

 Re:    Notice and Demand Letter Pursuant to U.C.C. § 2-607

 To Whom It May Concern:

        This letter serves as a preliminary notice and demand for corrective action by Teva
 Pharmaceutical Industries Ltd. (“Teva”), Teva Pharmaceuticals USA, Inc. (“Teva USA”),
 Zhejiang Huahai Pharmaceutical Co., Ltd. (“ZHP”), Huahai U.S., Inc. (“Huahai”), Major
 Pharmaceuticals (“Major”), and Rite Aid Corporation (“Rite Aid”) pursuant to U.C.C.
 § 2-607(3)(a) concerning breaches of express and implied warranties related to our client, Gerald
 Nelson, and a class of all similarly situated purchasers (the “Class”) of contaminated valsartan-
 containing medication manufactured, distributed, and sold by Teva, Teva USA, ZHP, Huahai,
Case 2:19-cv-00332-JMA-AKT Document 1 Filed 01/16/19 Page 42 of 43 PageID #: 42
                                                                                        PAGE 2


 Major, and Rite Aid. This letter also serves as a notice of violation of New York’s General
 Business Law § 349 and § 350.

         Our client was prescribed and purchased valsartan-containing medication manufactured
 and distributed by ZHP, Huahai, Teva, Major and Teva USA, and sold by Rite Aid. Our client’s
 valsartan-containing medications were contaminated with N-nitrosodimethylamine (“NDMA”), a
 carcinogenic and liver-damaging impurity. On July 13, 2018, the U.S. Food & Drug
 Administration announced a voluntary recall of several brands of valsartan-containing generic
 medications, including those manufactured and distributed by ZHP, Teva, Major and Teva USA.
 The recall was due to the presence of NDMA in the recalled products. This defect rendered the
 products unusable and unfit for human consumption. In short, the valsartan-containing
 medications that our client and the Class were purchasing are worthless as they contained a toxic
 impurity rendering them unfit for human use. ZHP, Teva, Major, Teva USA and Rite Aid each
 violated express and implied warranties made to our client and the Class regarding the quality
 and safety of the valsartan-containing medications they purchased. See U.C.C. §§ 2-313, 2-314.

         Further, on November 27, 2018, Teva USA “initiated a voluntary recall in the United
 States, to the patient level, of all lots of Amlodipine / Valsartan combination tablets and
 Amlodipine / Valsartan / Hydrochlorothiazide combination tablets (see table below) due to an
 impurity detected above specification limits in an active pharmaceutical ingredient (API)
 manufactured by Mylan India. The impurity found in Mylan’s valsartan API is known as N-
 nitroso-diethylamine (NDEA), which has been classified as a probable human carcinogen.” As
 such, Defendants violated express and implied warranties made to class members. See U.C.C.
 §§ 2-313, 2-314. Defendants also violated New York’s General Business Law § 349 and § 350.

         On behalf of our client and the Class, we hereby demand that ZHP, Teva, Major, Teva
 USA, Huahai, and Rite Aid immediately (1) cease and desist from continuing to sell
 contaminated valsartan-containing medications and (2) make full restitution to all purchasers of
 the contaminated valsartan-containing medications of all purchase money obtained from sales
 thereof.

        We also demand that ZHP, Teva, Major, Teva USA, Huahai, and Rite Aid preserve all
 documents and other evidence which refer or relate to any of the above-described practices
 including, but not limited to, the following:

        1.      All documents concerning the packaging, labeling, and manufacturing
                process for ZHP, Huahai, Teva, Teva USA, or Major’s valsartan-
                containing medications;

        2.      All documents concerning the design, development, supply, production,
                extraction, and/or testing of valsartan-containing medications
                manufactured and distributed by ZHP, Teva, Major, Teva USA, and
                Huahai;

        3.      All tests of the valsartan-containing medications manufactured and
                distributed by ZHP, Teva, Major, Teva USA, and Huahai;
Case 2:19-cv-00332-JMA-AKT Document 1 Filed 01/16/19 Page 43 of 43 PageID #: 43
                                                                                          PAGE 3


        4.      All documents concerning the pricing, advertising, marketing, and/or sale
                of valsartan-containing medications manufactured and distributed by ZHP,
                Teva, Major, Teva USA, and Huahai;

        5.      All communications with customers involving complaints or comments
                concerning the valsartan-containing medications manufactured and
                distributed by ZHP, Teva, Major, Teva USA, and Huahai;

        6.      All documents concerning communications with any retailer involved in
                the marketing or sale of valsartan-containing medications manufactured
                and distributed by ZHP, Teva, Major, Teva USA, and Huahai;

        7.      All documents concerning communications with federal or state regulators; and

        8.      All documents concerning the total revenue derived from sales of valsartan-
                containing medication.

        If you contend that any statement in this letter is inaccurate in any respect, please provide
 us with your contentions and supporting documents immediately upon receipt of this letter.

         Please contact me right away if you wish to discuss an appropriate way to remedy this
 matter. If I do not hear from you promptly, I will take that as an indication that you are not
 interested in doing so.


                                                       Very truly yours,




                                                       Joseph I. Marchese
